Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the corrected NOA is being sent out as the claims have been amended to correct a typological error made by the Examiner. The semi-colon at the end of claim 1 has been replaced with a period. For reasons of allowance and other specifics please see the NOA mailed on 06/07/22.

Election/Restrictions
Claims 1-12, 16, 18-20 are allowable. Claim 1, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 03/23/2020, is hereby withdrawn and claim 1 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was previously given in an interview with Kathleen Y. Carter (RN. 60583) on 05/20/2022 and follow-up on 05/23/2022 to discuss agreement for rejoinder. See notice of allowance from 06/07/2022.

The application has been amended as follows: 

Specification
The amendment to the specification is entered with a correction by the examiner to remove the “Error! Reference source not found.” Section and insert: Table 1. 

Claims
A hair conditioner composition comprising: 
a gel network composition comprising: 
from about I wt. % to about 10 wt. % of a cationic surfactant comprising a chloride counterion that is behentrimonium chloride; and 
from about 1 wt. % to about 10 wt. % of a fatty alcohol: wherein the gel network composition comprises all vesicles or mostly vesicles;
wherein the gel network comprises a shear stress of greater than 50 and less than 200 Pa;
from about 60 wt. % to about 90 wt. % water;
from about 1 wt. % to about 10 wt. % propellant; 
wherein the mole ratio of cationic surfactant to fatty alcohol is from about 0.6 to about 1.1;
wherein the composition comprises a liquid phase viscosity from about 5 cP to about 10,000 cP;
wherein the conditioner composition is made by heating the cationic surfactant and the fatty alcohol to at least 70 °C, then cooling the cationic surfactant and the fatty alcohol with a cooling bath with a temperature from about 15 0C to about 25 °C lower than the composition to form a gel network base compositionPage 4 of 10Appl. No. 16/677,921, and finally combining the gel network base composition with the water.

The method of conditioning hair of claim 9, wherein the liquid phase viscosity of the composition is from about 20 cP to about 8000 cP.  

The method of conditioning hair of claim 9, wherein the liquid phase viscosity of the composition is from about 20 cP to about 5000 cP.  

The method of conditioning hair of claim 9, wherein an additional cationic surfactant is selected from 

The method of conditioning hair of claim 9, wherein the composition comprises from about 2.5 wt. % to about 6 wt. % cationic surfactant.  

The method of conditioning hair of claim 9, wherein the composition comprises from about 2.5 wt. % to about 6 wt. % fatty alcohol wherein the fatty alcohol is selected from cetyl alcohol, stearyl alcohol, behenyl alcohol, and combinations thereof.  

The method of conditioning hair of claim 9, wherein the mole ratio of cationic surfactant to fatty alcohol is from about 0.66 to about 1.  

The method of conditioning hair of claim 9, wherein the gel network is substantially uniform.  

A method of conditioning hair comprising: 
providing a foam dispenser containing a propellant and a conditioner composition comprising: 
from about 1% to about 10%, by weight of the conditioning composition, of a cationic surfactant comprising a chloride counterion that is behentrimonium chloride; and from about 1% to about 10%, by weight of the conditioning composition, of a fatty alcohol selected from cetyl alcohol, stearyl alcohol, behenyl alcohol, and mixtures thereof; 
a gel network comprising at least a portion of the cationic surfactant and at least a portion of the fatty alcohol; 
wherein the gel network comprises all vesicles or mostly vesicles; Page 3 of 10Appl. No. 16/677,921 Docket No. 15372M Amdt. Dated December 14, 2021 Reply to Office Action mailed on September 24, 2021 Customer No. 27752 
wherein the gel network comprises a shear stress of greater than 50 and less than 200 Pa;
from about 60 wt. % to about 90 wt. % water; 
wherein the mole ratio of cationic surfactant to fatty alcohol is from about 0.6 to about 1.1;
wherein the composition comprises a liquid phase viscosity from about 5 cP to about 10,000 cP; 
wherein the conditioner composition is made by heating the cationic surfactant and the fatty alcohol to at least 70 °C, then cooling the cationic surfactant and the fatty alcohol with a cooling bath with a temperature from about 15 0C to about 25 °C lower than the composition to form a gel network base compositionPage 4 of 10Appl. No. 16/677,921, and finally combining the gel network base composition with the water;
dispensing the conditioner composition from the foam dispenser as a dosage of foam; 
 applying the foam to the hair; 
optionally rinsing the foam from the hair.  

The method of claim 9 wherein the foam dispenser is an aerosol dip tube foam dispenser.  

The method of claim 9 wherein the foam comprises a foam density from about 0.05 g/mL to about 0.35g/mL.  

The method of claim 9 wherein the foam comprises a compression force from about 10 g to about 40 g.  

(Cancelled).

(Cancelled).

(Cancelled).
The method of conditioning hair of claim 9, wherein the hair conditioner composition comprising: 

from about 2% to about 6.5%, by weight of the conditioner composition, of an additional cationic surfactant selected from 
from about 2.5% to about 6%, by weight of the conditioner composition, of the fatty alcohol; 
wherein the mole ratio of cationic surfactant to fatty alcohol is from about 0.63 to about 1.1.  

(Cancelled). 

 The method of conditioning hair of claim 16, wherein the gel network comprises a shear stress from about 60 Pa to about 195 Pa.  

The method of conditioning hair of claim 16, wherein the mole ratio of cationic surfactant to fatty alcohol is from about 0.66 to about 1.  

 The method of conditioning hair of claim 9, wherein the gel network is uniform as determined by the Differential Scanning Calorimetry Method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        



/A.A.A./
Examiner, Art Unit 1611